 



NEITHER THIS SECURITY NOR THE SECURITIES INTO WHICH THIS SECURITY IS CONVERTIBLE
HAVE BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE COMMISSION OR THE
SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN EXEMPTION FROM
REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES
ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT TO AN
EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO AN
AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH APPLICABLE STATE
SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL TO THE TRANSFEROR TO
SUCH EFFECT, THE SUBSTANCE OF WHICH MUST BE REASONABLY ACCEPTABLE TO THE
COMPANY.

 

Original Issue Date: December 31, 2014     Exchange Date: March 10, 2017   $[  ]

 

2% CONVERTIBLE NOTE

 

THIS 2% CONVERTIBLE NOTE is a duly authorized and validly issued 2% Convertible
Note of Chanticleer Holdings, Inc., a Delaware corporation, having its principal
place of business at 7621 Little Avenue, Suite 414, Charlotte, North Carolina
28226 (the “Company”), designated as its 2% Convertible Note (the “Note”).

 

FOR VALUE RECEIVED, the Company promises to pay to _____________, (the
“Holder”), or Holder’s assigns, the principal sum __________ on or before March
10, 2019, unless the Holder exercises its early prepayment option as set forth
in Section 6(a) of this Note (the “Maturity Date”), to pay interest to the
Holder on the aggregate unconverted and then outstanding principal amount of
this Note at the non-compounded rate of two percent (2%) per annum, payable
quarterly in arrears beginning on March 31, 2017 and continuing thereafter until
the Maturity Date. Interest shall be calculated on the basis of a 360- day year
and shall accrue daily commencing on the Original Issue Date until payment in
full of the principal sum, together with all accrued and unpaid interest, and
other amounts, which may become due hereunder, has been made. Interest hereunder
will be paid to the Person in whose name this Note is registered on the records
of the Company regarding registration and transfers of this Note (the “2017 Note
Register”). On and after June 30, 2017, at the Company’s discretion, each
payment of principal and/or interest may be paid in cash or in kind at the
Conversion Price (by an increase in the principal amount payable equal to the
interest due); provided, however a payment in kind may only be made if and to
the extent that (A) there is an effective registration statement permitting the
resale of the Conversion Shares and Warrant Shares or (B) the Conversion Shares
and Warrant Shares are eligible for resale without volume or manner-of-sale
limitations pursuant to Rule 144, with the Company bearing all costs of the
aforementioned sales (e.g., legal and transfer agent expenses). Interest shall
cease to accrue with respect to any principal amount converted or paid. This
Note is being issued to the Holder pursuant to the terms and conditions of that
certain Exchange Agreement dated March 10, 2017 (the “Exchange Agreement”) and
the Subscription Agreement dated December 31, 2014 by and between the Company
and the Holder (the “2014 Subscription Agreement”). All terms not otherwise
defined herein shall have the same meaning as in the Exchange Agreement and the
2014 Subscription Agreement.

 

 

 

 

This Note is subject to the following additional provisions:

 

1.       Definitions. For the purposes hereof, in addition to the terms defined
elsewhere in this Note , the following terms shall have the following meanings:

 

“Bankruptcy Event” means any of the following events: (a) the Company or any
subsidiary commences a case or other proceeding under any bankruptcy,
reorganization, arrangement, adjustment of debt, relief of debtors, dissolution,
insolvency or liquidation or similar law of any jurisdiction relating to the
Company or any subsidiary thereof; (b) there is commenced against the Company or
any subsidiary thereof any such case or proceeding that is not dismissed within
60 days after commencement; (c) the Company or any subsidiary thereof is
adjudicated insolvent or bankrupt or any order of relief or other order
approving any such case or proceeding is entered; (d) the Company or any
subsidiary thereof suffers any appointment of any custodian or the like for it
or any substantial part of its property that is not discharged or stayed within
60 calendar days after such appointment; or (e) the Company or any subsidiary
thereof makes a general assignment for the benefit of creditors.

 

“Business Day” means any day except Saturday, Sunday, any day which shall be a
federal legal holiday in the United States or any day on which banking
institutions in the State of Delaware are authorized or required by law or other
governmental action to close.

 

“Common Stock” means the common stock, par value $0.0001 per share, of the
Company.

 

“Common Stock Equivalent” means any securities of the Company entitling the
holder thereof to acquire at any time Common Stock, including, without
limitation, any debt, preferred stock, rights, options, warrants or other
instrument that is at any time convertible into or exercisable or exchangeable
for, or otherwise entitles the holder thereof to receive, Common Stock.

 

“Conversion Price” means $0.30 per share of Common Stock; provided, however,
that in the event the Company (i) subdivides its outstanding Common Stock into a
greater number of shares, or (ii) combines its outstanding Common Stock into a
lesser number of shares, or (iii) increases or decreases the number of shares of
outstanding Common Stock by reclassification of its Common Stock, then the
Conversion Price on the date of such division or distribution of the effective
date of such action shall be adjusted by multiplying the Conversion Price by a
fraction, the numerator of which is the number of shares of Common Stock
outstanding immediately before such event and the denominator of which is the
number of shares of Common Stock outstanding immediately after such event.

 

“Notice of Conversion” means a notice in the form of Attachment A.

 

 2 

  

 

“Original Issue Date” means the date of the first issuance of this Note,
regardless of any transfers of this Note and regardless of the number of
instruments which may be issued to evidence such Note.

 

“Person” means an individual or corporation, partnership, trust, incorporated or
unincorporated association, joint venture, limited liability company, joint
stock company, government (or an agency or subdivision thereof) or other entity
of any kind.

 

“SEC” means U.S. Securities and Exchange Commission.

 

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.

 

“Trading Day” means a day on which the principal market or exchange, on which
the Common Stock is listed or quoted for trading, is open (e.g. The Nasdaq Stock
Market, the NYSE AMEX Equities Exchange, the New York Stock Exchange, the OTC
Bulletin Board or the OTC Markets, etc.).

 

“Trading Price” means the closing bid price of the Common Stock on The Nasdaq
Stock Exchange or if The Nasdaq Stock Exchange is not the principal trading
market for such security, the closing bid price of the Common Stock on the
principal securities exchange or trading market where the Company Stock is
listed or traded or, if no closing bid price of the Common Stock is available in
any of the foregoing manners, the average of the closing bid prices of any
market makers for the Common Stock on the OTC Markets.

 

2.Conversion of Outstanding Balance.

 

(a)       The Holder shall have the right from time to time, and at any time
during the period beginning on the date which is one hundred eighty (180) days
following the original issuance date (December 31, 2014) of this Note and ending
on the later of: (i) the Maturity Date and (ii) the date of payment of the Note,
each in respect of the remaining outstanding principal amount of this Note plus
all accrued and unpaid interest to convert all or any part of the outstanding
and unpaid principal amount of this Note into fully paid and non- assessable
shares of Common Stock, as such Common Stock exists on the Original Issuance
Date, or any shares of capital stock or other securities of the Company into
which such Common Stock shall hereafter be changed or reclassified at the
Conversion Price. The number of shares of Common Stock to be issued upon each
conversion of this Note shall be determined by dividing the Conversion Amount
(as defined below) by the applicable Conversion Price then in effect on the date
specified in the notice of conversion, in the form attached hereto as Exhibit A
(the “Notice of Conversion”), delivered to the Company by the Holder in
accordance with this Note; provided that the Notice of Conversion is submitted
by facsimile or e-mail (or by other means resulting in, or reasonably expected
to result in, notice) to the Company before 6:00 p.m., New York, New York time
on such conversion date (the “Conversion Date”). The term “Conversion Amount”
means, with respect to any conversion of this Note, the sum of (1) the principal
amount of this Note to be converted in such conversion plus (2) at the Holder’s
option, accrued and unpaid interest, if any, on such principal amount at the
interest rates provided in this Note to the Conversion Date.

 

 3 

  

 

(b)       Mechanism to Effect Conversions. The Holder may convert this Note in
whole or in part at any time and from time to time after the Original Issuance
Date by delivering to the Company, via e-mail or a nationally recognized
overnight courier service, a fully completed Notice of Conversion. To effect
conversion(s) hereunder, the Holder shall not be required to physically
surrender this Note to the Company unless the entire principal amount of this
Note, plus all accrued and unpaid interest thereon, has been so converted.
Conversion(s) hereunder shall have the effect of lowering the outstanding
principal amount of this Note in an amount equal to the applicable
conversion(s). The Company shall maintain records showing the amount(s)
converted and the date of such conversion(s). The Holder, and any assignee by
acceptance of this Note, acknowledge and agree that, by reason of the provisions
of this paragraph, following conversion of a portion of this Note , the unpaid
and unconverted amount of this Note may be less than the amount stated on the
face hereof.

 

(c)       Delivery of Common Stock Upon Conversion. Upon receipt by the Company
from the Holder of a facsimile transmission or e-mail (or other reasonable means
of communication) of a Notice of Conversion, the Company shall, at its sole
expense, issue and deliver or cause to be issued and delivered to or upon the
order of the Holder certificates for the Common Stock issuable upon such
conversion within two (2) Business Days after such receipt (the “Deadline”) in
accordance with the terms hereof and the Exchange Agreement.

 

(d)       Obligation of Company to Deliver Common Stock. Upon receipt by the
Company of a Notice of Conversion, the Holder shall be deemed to be the holder
of record of the Common Stock issuable upon such conversion, the outstanding
principal amount and the amount of accrued and unpaid interest on this Note
shall be reduced to reflect such conversion, and, unless the Company defaults on
its obligations under this Section 2, all rights with respect to the portion of
this Note being so converted shall forthwith terminate except the right to
receive the Common Stock or other securities, cash or other assets, as herein
provided, on such conversion. If the Holder shall have given a Notice of
Conversion as provided herein, the Company’s obligation to issue and deliver the
certificates for Common Stock shall be absolute and unconditional, irrespective
of the absence of any action by the Holder to enforce the same, any waiver or
consent with respect to any provision thereof, the recovery of any judgment
against any person or any action to enforce the same, any failure or delay in
the enforcement of any other obligation of the Company to the holder of record,
or any setoff, counterclaim, recoupment, limitation or termination, or any
breach or alleged breach by the Holder of any obligation to the Company, and
irrespective of any other circumstance which might otherwise limit such
obligation of the Company to the Holder in connection with such conversion.

 

(e)       Delivery of Common Stock by Electronic Transfer. In lieu of delivering
physical certificates representing the Common Stock issuable upon conversion,
provided the Company is participating in the Depository Trust Company (“DTC”)
Fast Automated Securities Transfer (“FAST”) program, upon request of the Holder
the Company shall use its best efforts to cause its transfer agent to
electronically transmit the Common Stock issuable upon conversion to the Holder
by crediting the account of Holder’s Prime Broker with DTC through its Deposit
Withdrawal Agent Commission (“DWAC”) system.

 

 4 

  

 

(f)       Failure to Deliver Common Stock Prior to Deadline. Without in any way
limiting the Holder’s right to pursue other remedies, including actual damages
and/or equitable relief, the parties agree that if delivery of the Common Stock
issuable upon conversion of this Note is not delivered by the Deadline, the
Company shall pay to the Holder $2,000 per day in cash, for each day beyond the
Deadline that the Company fails to deliver such Common Stock. Such cash amount
shall be paid to Holder by the fifth day of the month following the month in
which it has accrued or, at the option of the Holder (by written notice to the
Company by the first day of the month following the month in which it has
accrued), shall be added to the principal amount of this Note and be due on
demand, in which event interest shall accrue thereon in accordance with the
terms of this Note and such additional principal amount shall be convertible
into Common Stock in accordance with the terms of this Note. The Company agrees
that the right to convert is a valuable right to the Holder. The damages
resulting from a failure, attempt to frustrate, interference with such
conversion right are difficult if not impossible to qualify. Accordingly the
parties acknowledge that the liquidated damages provision contained in this
Section 2 are justified.

 

(g)       Concerning the Shares. The shares of Common Stock issuable upon
conversion of this Note may not be sold or transferred unless (i) such shares
are sold pursuant to an effective registration statement under the Securities
Act, or (ii) the Company or its transfer agent shall have been furnished with an
opinion of counsel (which opinion shall be in form, substance and scope
customary for opinions of counsel in comparable transactions) to the effect that
the shares to be sold or transferred may be sold or transferred pursuant to an
exemption from such registration or (iii) such shares are sold or transferred
pursuant to Rule 144 under the Securities Act (or a successor rule) (“Rule 144”)
or (iv) such shares are transferred to an “affiliate” (as defined in Rule 144)
of the Holder who agrees to sell or otherwise transfer the shares only in
accordance with this Section 2 and who is an accredited investor. Until such
time as the shares of Common Stock issuable upon conversion of this Note have
been registered under the Securities Act or otherwise may be sold pursuant to
Rule 144 without any restriction as to the number of securities as of a
particular date that can then be immediately sold, each certificate for shares
of Common Stock issuable upon conversion of this Note that has not been so
included in an effective registration statement or that has not been sold
pursuant to an effective registration statement or an exemption that permits
removal of the legend, shall bear a legend substantially in the following form,
as appropriate:

 

“NEITHER THE ISSUANCE AND SALE OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE
NOR THE SECURITIES INTO WHICH THESE SECURITIES ARE EXERCISABLE HAVE BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE
SECURITIES LAWS. THE SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED
OR ASSIGNED (I) IN THE ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR
THE SECURITIES UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR (B) AN OPINION
OF COUNSEL (WHICH COUNSEL SHALL BE SELECTED BY THE HOLDER), IN A GENERALLY
ACCEPTABLE FORM, THAT REGISTRATION IS NOT REQUIRED UNDER SAID ACT OR (II) UNLESS
SOLD PURSUANT TO RULE 144 OR RULE 144A UNDER SAID ACT. NOTWITHSTANDING THE
FOREGOING, THE SECURITIES MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN
ACCOUNT OR OTHER LOAN OR FINANCING ARRANGEMENT SECURED BY THE SECURITIES.”

 

 5 

  

 

The legend set forth above shall be removed and the Company shall issue to the
Holder a new certificate therefore free of any transfer legend if (i) the
Company or its transfer agent shall have received an opinion of counsel, in
form, substance and scope customary for opinions of counsel in comparable
transactions, to the effect that a public sale or transfer of such Common Stock
may be made without registration under the Securities Act, which opinion shall
be accepted by the Company so that the sale or transfer is effected or (ii) in
the case of the Common Stock issuable upon conversion of this Note, such
security is registered for sale by the Holder under an effective registration
statement filed under the Securities Act or otherwise may be sold pursuant to
Rule 144 without any restriction as to the number of securities as of a
particular date that can then be immediately sold.

 

(h) Reservation of Shares Issuable Upon Conversion. The Company covenants that
it will at all times reserve and keep available out of its authorized and
unissued shares of Common Stock for the sole purpose of issuance under this
Section 2, free from preemptive rights or any other actual contingent purchase
rights of Persons other than the Holder, not less than such aggregate number of
shares of the Common Stock as shall be issuable from time to time under this
Section 2 (taking into account the adjustments of Section 3). The Company
covenants that all shares of Common Stock that shall be so issuable shall, upon
issue, be duly authorized, validly issued, fully paid and nonassessable.

 

 6 

  

 

(i)       Fractional Shares. Upon a conversion hereunder the Company shall not
be required to issue stock certificates representing fractions of shares of
Common Stock, but may if otherwise permitted, issue, in lieu of the final
fraction of a share, one (1) whole share of Common Stock.

 

(j)       Transfer Taxes. The Company shall not be required to pay any tax that
may be payable in respect of any transfer involved in the issuance and delivery
of any certificate(s) upon conversion in a name other than that of the Holder of
this Note and the Company shall not be required to issue or deliver such
certificates unless or until the person or persons requesting the issuance
thereof shall have paid to the Company the amount of such tax or shall have
established to the satisfaction of the Company that such tax has been paid

 

(k)       Limitations. Notwithstanding anything to the contrary contained
herein, the number of Conversion Shares that may be acquired by the Holder upon
exercise of this Note (or otherwise in respect hereof) shall be limited to the
extent necessary to ensure that, following such conversion (or other issuance),
the total number of shares of Common Stock then beneficially owned by such
Holder and its affiliates and any other persons whose beneficial ownership of
Common Stock would be aggregated with the Holder‘s for purposes of Section 13(d)
of the Securities and Exchange Act of 1934, as amended (the “Exchange Act”),
does not exceed 4.99% of the total number of issued and outstanding Common Stock
(including for such purpose the shares of Common Stock issuable upon such
conversion). For such purposes, beneficial ownership shall be determined in
accordance with Section 13(d) of the Exchange Act and the rules and regulations
promulgated thereunder. The Holder, upon not less than 61 days’ prior notice to
the Company, may increase or decrease the beneficial ownership limitations
provision of this Section, provided that the beneficial ownership limitation in
no event exceeds 9.99% of the number of shares of the Common Stock outstanding
immediately after giving effect to the issuance of shares of Common Stock upon
exercise of this Note held by the Holder and the provisions of this Section
shall continue to apply. Any such increase or decrease will not be effective
until the 61st day after such notice is delivered to the Company. The provisions
of this paragraph shall be construed and implemented in a manner otherwise than
in strict conformity with the terms of this Section to correct this paragraph
(or any portion hereof) which may be defective or inconsistent with the intended
beneficial ownership limitation herein contained or to make changes or
supplements necessary or desirable to properly give effect to such limitation.
The limitations contained in this paragraph shall apply to a successor holder of
this Note.

 

3.       Certain Adjustments.

 

 7 

  

 

(a)       Adjustment Due to Merger, Consolidation, Etc. If, at any time when all
or any portion of this Note is outstanding, there shall be any merger,
consolidation, exchange of shares, recapitalization, reorganization, or other
similar event, as a result of which shares of Common Stock of the Company shall
be changed into the same or a different number of shares of another class or
classes of stock or securities of the Company or another entity, or in case of
any sale or conveyance of all or substantially all of the assets of the Company
other than in connection with a plan of complete liquidation of the Company,
then the Holder of this Note shall thereafter have the right to receive upon
conversion of this Note, upon the basis and upon the terms and conditions
specified herein and in lieu of the shares of Common Stock immediately
theretofore issuable upon conversion, such stock, securities or assets which the
Holder would have been entitled to receive in such transaction had this Note
been converted in full immediately prior to such transaction, and appropriate
provisions shall be made with respect to the rights and interests of the Holder
of this Note to the end that the provisions hereof shall thereafter be
applicable, as nearly as may be practicable in relation to any securities or
assets thereafter deliverable upon the conversion hereof. The Company shall not
affect any transaction described in this Section 3(a) unless (a) it first gives,
to the extent practicable, thirty (30) Business Days prior written notice (but
in any event at least fifteen (15) Business Days prior written notice) of the
record date of the meeting of stockholders to approve, or if there is no such
record date, the consummation of, such merger, consolidation, exchange of
shares, recapitalization, reorganization or other similar event or sale of
assets (during which time the Holder shall be entitled to convert this Note) and
(b) the resulting successor or acquiring entity (if not the Company) assumes by
written instrument the obligations of this Section 3(a). These provisions shall
similarly apply to successive consolidations, mergers, sales, transfers or share
exchanges.

 

(b)       Adjustment Due to Distribution. If the Company shall declare or make
any distribution of its assets (or rights to acquire its assets) to holders of
Common Stock as a dividend, stock repurchase, by way of return of capital or
otherwise (including any dividend or distribution to the Company’s shareholders
in cash or shares (or rights to acquire shares) of capital stock of a subsidiary
(i.e., a spin-off)) (a “Distribution”), then the Holder of this Note shall be
entitled, upon any conversion of this Note after the date of record for
determining shareholders entitled to such Distribution, to receive the amount of
such assets which would have been payable to the Holder with respect to the
shares of Common Stock issuable upon such conversion had such Holder been the
holder of such shares of Common Stock on the record date for the determination
of shareholders entitled to such Distribution.

 

(c)       Notice of Adjustment. While this Note is outstanding, should the
Company propose to take any action set forth in Section 3, the Company shall
send to each Holder a notice of such proposed action or offer. Such notice shall
be mailed to the Holders, and shall specify the record date for the proposed
event, shall briefly indicate the effect of the proposed event on the securities
or property issuable upon the conversion of the Note , and shall indicate the
effect of the proposed event, if any, on the Conversion Price (after giving
effect to any adjustment pursuant to Section 2).

 

4.       Events of Default. “Event of Default” means, wherever used herein, any
of the following events (whatever the reason for such event and whether such
event shall be voluntary or involuntary or effected by operation of law or
pursuant to any judgment, decree or order of any court, or any order, rule or
regulation of any administrative or governmental body):

 

(a)       The Company fails to pay the principal hereof or interest thereon when
due on this Note, whether at the Maturity Date, upon acceleration or otherwise.

 

 8 

  

 

(b)       The Company (i) fails to issue shares of Common Stock to the Holder
(or announces or threatens in writing that it will not honor its obligation to
do so) upon exercise by the Holder of the conversion rights of the Holder in
accordance with the terms of this Note, (ii) fails to transfer or cause its
transfer agent to transfer (issue) (electronically or in certificated form) any
certificate for shares of Common Stock issued to the Holder upon conversion of
or otherwise pursuant to this Note as and when required by this Note, (iii)
directs its transfer agent not to transfer or delays, impairs, and/or hinders
its transfer agent in transferring (or issuing) (electronically or in
certificated form) any certificate for shares of Common Stock to be issued to
the Holder upon conversion of or otherwise pursuant to this Note as and when
required by this Note, or (iv) fails to remove (or directs its transfer agent
not to remove or impairs, delays, and/or hinders its transfer agent from
removing) any restrictive legend (or to withdraw any stop transfer instructions
in respect thereof) on any certificate for any shares of Common Stock issued to
the Holder upon conversion of or otherwise pursuant to this Note as and when
required by this Note (or makes any written announcement, statement or threat
that it does not intend to honor the obligations described in this paragraph),
and any such failure shall continue uncured (or any written announcement,
statement or threat not to honor its obligations shall not be rescinded in
writing) for three (3) Business Days after the Holder shall have delivered a
Notice of Conversion.

 

(c)       The Company breaches any material covenant or other material term or
condition contained in this Note and any collateral documents, and such breach
continues for a period of ten (10) days after written notice thereof to the
Company from the Holder.

 

(d)       Any representation or warranty of the Company made herein or in any
agreement, statement or certificate given in writing pursuant hereto or in
connection herewith (including, without limitation, the Exchange Agreement),
shall be false or misleading in any material respect when made and the breach of
which has (or with the passage of time will have) a material adverse effect on
the rights of the Holder with respect to this Noteor the Exchange Agreement.

 

(e)      The Company shall be subject to a Bankruptcy Event.



 

5.       Remedies Upon Event of Default. If any Event of Default occurs, the
outstanding principal amount of this Note plus accrued but unpaid interest,
shall become, at the Holder’s election, immediately due and payable in cash.
Upon the occurrence and during the continuation of an Event of Default (after
the tolling of all applicable cure periods), the interest rate on this Note
shall increase to the lesser of twenty one percent (21%) per annum or the
maximum rate permitted under applicable law (the “Default Interest”). In
connection with any acceleration described herein, the Holder need not provide,
and the Company hereby waives, any presentment, demand, protest or other notice
of any kind, and the Holders may immediately and without expiration of any grace
period enforce any and all of its rights and remedies hereunder and all other
remedies available to it under applicable law. The Holder shall have all rights
as a holder of the Note until such time, if any, as the Holder receives full pro
rata payment according to the original investment pursuant to this Section.

 

 9 

  

 

6.       Miscellaneous.

 

(a)       Holder Early Prepayment Option. Notwithstanding any provision
contained herein to the contrary, at any time after the one (1) year anniversary
of the Exchange Date may, at its sole option, demand full repayment of the
remaining outstanding principal amount of this Note plus all accrued and unpaid
interest upon thirty (30) days prior written notice to the Company.

 

(b)       Prepayment. The Company may prepay any amount outstanding under this
Note without penalty upon ten (10) Business Days prior notice to the Holder.

 

(c)       Legal Fees. In the event that Holder is required to take legal or
other action to enforce its rights or obtain collection under this Note, the
Company shall pay the Holder hereof reasonable costs of collection, or
enforcement of the terms hereof, including reasonable attorneys’ fees.

 

(d)       Assignability. This Note shall be binding upon the Company and its
successors and assigns, and shall inure to be the benefit of the Holder and its
successors and assigns. This Note is not assignable by the Company without the
Holder’s prior written consent.

 

(e)       Notices. Any and all notices or other communications or deliveries to
be provided by the Holders hereunder, including, without limitation, any Notice
of Conversion, shall be in writing and delivered personally, by facsimile, or
sent by a nationally recognized overnight courier service, addressed to the
Company, at the address set forth above, facsimile number (704) 366-2463, Attn:
Chief Executive Officer or such other facsimile number or address as the Company
may specify for such purpose by notice to the Holder delivered in accordance
with this Section. Any and all notices or other communications or deliveries to
be provided by the Company hereunder shall be in writing and delivered
personally, by facsimile, or sent by a nationally recognized overnight courier
service addressed to each Holder at the facsimile number or address of such
Holder appearing on the books of the Company, or if no such facsimile number or
address appears, at the principal place of business of the Holder. Any notice or
other communication or deliveries hereunder shall be deemed given and effective
on the earliest of (i) the date immediately following the date of transmission,
if such notice or communication is delivered via facsimile at the facsimile
number specified in this Section or by electronic mail, receipt confirmed in
each case, (ii) the second Business Day following the date of mailing, if sent
by nationally recognized overnight courier service, or (iii) upon actual receipt
by the party to whom such notice is required to be given.

 

(f)       Lost or Mutilated Debenture. If this Note shall be mutilated, lost,
stolen or destroyed, the Company shall execute and deliver, in exchange and
substitution for and upon cancellation of a mutilated Note, or in lieu of or in
substitution for a lost, stolen or destroyed Note, a new Note for the principal
amount of this Note so mutilated, lost, stolen or destroyed, but only upon
receipt of evidence of such loss, theft or destruction of such Note, and of the
ownership hereof, reasonably satisfactory to the Company.

 

 10 

  

 

(g)       Governing Law; Venue. This Note shall be governed by and construed in
accordance with the domestic laws of the State of New York, without giving
effect to any choice or conflict of law provision or rule. The parties further:
(i) agree that any legal suit, action or proceeding arising out of or relating
to this Note shall be instituted exclusively in any Federal or State court of
competent jurisdiction within the State of New York, County of New York, (ii)
waive any objection that they may have now or hereafter to the venue of any such
suit, action or proceeding, and (iii) irrevocably consent to the in personam
jurisdiction of any Federal or State court of competent jurisdiction within the
State of New York, County of New York in any such suit, action or proceeding.
The parties each further agree to accept and acknowledge service of any and all
process which may be served in any such suit, action or proceeding in a Federal
or State court of competent jurisdiction within the State of New York, County of
New York, and that service of process upon the parties mailed by certified mail
to their respective addresses shall be deemed in every respect effective service
of process upon the parties, in any action or proceeding.

 





(h)       Construction and Enforcement. Each party acknowledges that its legal
counsel participated in the preparation of this Note and, therefore, stipulates
that the rule of construction that ambiguities are to be resolved against the
drafting party shall not be applied in the interpretation of this Note to favor
any party against the other. This Note reflects an investment made by Holder or
its assignor to the Company. This Note is intended as, and shall be deemed an
unconditional obligation of the Company for the payment of money only and,
without limitation to any other remedies of Holder (such as, without limitation,
summary judgment after initiation of a proceeding, or equitable remedies), shall
be enforceable against the Company by summary proceeding pursuant to New York
Civil Procedure Law and Rules Section 3213 or any similar rule or statute in the
jurisdiction where enforcement is sought.

 



(i)       Maximum Payments. Nothing contained herein shall be deemed to
establish or require the payment of a rate of interest or other charges in
excess of the maximum permitted by applicable law. In the event that the rate of
interest required to be paid or other charges hereunder exceed the maximum
permitted by such law (such as, without limitation, the usury laws), any
payments in excess of such maximum shall be credited against amounts owed by the
Company to the Holder and thus refunded to the Company, or if no further amounts
are owed by the Company to the Holder, shall be refunded to the Company. The
Company hereby irrevocable consents to the reformation of this Note, as may be
necessary by a court of law, so as to enable enforcement of this Note pursuant
to summary judgment or summary proceeding. For avoidance of doubt, in the event
that, for any reason, a finding by a court having jurisdiction over this Note is
made that limits enforceability as a result of excessive interest or other
origination or investment banking fees pursuant to the laws of any jurisdiction,
then, such defense shall not be deemed to bar a summary proceeding or summary
judgment on the Note but rather, the Note shall be fully and absolutely
enforceable as to all principal and, the court having jurisdiction shall, after
an inquest, have power to reform the Note so as to reduce interest amount to
such amount as is immediately enforceable pursuant to summary judgment or
summary proceeding and grant such award, plus any legal or enforcement fees of
Holder(s).

 

(h)       Waiver. Any waiver by the Company or the Holder of a breach of any
provision of this Note shall not operate as or be construed to be a waiver of
any other breach of such provision or of any breach of any other provision of
this Note. The failure of the Company or the Holder to insist upon strict
adherence to any term of this Note on one or more occasions shall not be
considered a waiver or deprive that party of the right thereafter to insist upon
strict adherence to that term or any other term of this Note. Any waiver by the
Company or the Holder must be in writing.

 



 11 

  



 

(i)       Severability. If any provision of this Note is invalid, illegal or
unenforceable, the balance of this Note shall remain in effect, and if any
provision is inapplicable to any Person or circumstance, it shall nevertheless
remain applicable to all other Persons and circumstances. If it shall be found
that any interest or other amount deemed interest due hereunder violates the
applicable law governing usury, the applicable rate of interest due hereunder
shall automatically be lowered to equal the maximum rate of interest permitted
under applicable law.

 

(j)       Next Business Day. Whenever any payment or other obligation hereunder
shall be due on a day other than a Business Day, such payment shall be made on
the next succeeding Business Day.

 

(k)       Headings. The headings contained herein are for convenience only, do
not constitute a part of this Note and shall not be deemed to limit or affect
any of the provisions hereof.

 

[SIGNATURE PAGE TO FOLLOW]

 

 12 

  

 

IN WITNESS WHEREOF, the Company has caused this Note to be duly executed by a
duly authorized officer as of the date first above indicated

 



  CHANTICLEER HOLDINGS, INC         Signature:     Name: Michael Pruitt   
Title: Chief Executive Officer

 

    ACKNOWLEDGED AND AGREED:         By:     Name:  

 

 13 

  

 

ATTACHMENT A

NOTICE OF CONVERSION

 

The undersigned hereby elects to convert amounts outstanding under the 2%
Convertible Note of Chanticleer Holdings, Inc., a Delaware corporation (the
“Company”), into shares of common stock, par value $0.0001 per share (the
“Common Stock”), of the Company according to the conditions hereof, as of the
date written below. If shares of Common Stock are to be issued in the name of a
person other than the undersigned, the undersigned will pay all transfer taxes
payable with respect thereto and is delivering herewith such certificates and
opinions as reasonably requested by the Company in accordance therewith. No fee
will be charged to the Holders for any conversion, except for such transfer
taxes, if any.

 

Date to Effect Conversion: ___________________________ 

 

(if not date is set, conversion date shall be the date this notice is received)
Amount of Debenture to

 

Amount of Debenture to be Converted: $ ________________________________

 

  Signature:     Name:     Address:  

 



 

 

